DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 6, 11-14, 17-23, and 29-32 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2012 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 11-13, 17-23, and 29-32 are rejected under 35 U.S.C. 103 as obvious over Sutlu et al. (Human Gene Therapy, 2012, p. 1090-1100) in view of Kochenderfer (US Patent 9,765,342).
          Sutlu teaches a method of transducing natural killer cell lymphocytes comprising contacting the lymphocytes with a viral vector comprising a nucleic acid and with Aminopurine, which is an inhibitor of the innate immune system and inhibits the activity of protein kinase R (PKR) at concentration of 5 mM and with interleukin 2 (see Materials and Methods, Figure 2 and figure description, page 1093, page 1098). Sutlu teaches MOI of 20 (see page 1095).
Sutlu teaches natural killer lymphocyte but does not expressly teach the primary lymphocyte. Sutlu does not teach the DEAE-dextran.
Kochenderfer discloses a method of transducing a primary T lymphocyte comprising: contacting a primary T lymphocyte with a viral vector comprising a nucleic acid, so that the nucleic acid is transduced into the T lymphocyte and with the DEAE-dextran (see Examples 1-6).
         Kochenderfer teaches that the nucleic acid encoded in the CAR viral vector can range from 50 to 1000 amino acids (1kb nucleic acid equals 333 amino acids)
               It would have been prima facie obvious to provide Sutlu’s method and to transduce Kochenderfer’s primary lymphocyte comprising contacting a primary T lymphocyte with a viral vector comprising a nucleic acid and with Aminopurine, because Sutlu teaches that when the inhibitors were present through the transduction protocol the effects of the transduction efficiencies were significantly pronounced (see page 1093, left column and Figure 2). 
              Regarding present claims 5, 20 and 31-32.  It would have been prima facie obvious to optimize the length of the nucleic acid to about 9 to 20 kb and the time of the contacting the primary lymphocytes with the viral vector.
              Regarding present claim 29.  It would have been prima facie obvious to provide a method of transducing a human primary T lymphocyte, comprising: contacting a human primary T lymphocyte, in the presence of diethylaminoethyl- dextran of Kochenderfer and interleukin 2 and 2-Aminopurine of Sutlu because both Kochenderfer and Sutlu teach all claimed method steps used for transduction of T lymphocytes. 
              Thus, the present invention would have been prima facie obvious at the time the invention was made. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sutlu et al. (Human Gene Therapy, 2012, p. 1090-1100) in view of Kochenderfer (US Patent 9,765,342) and further in view of Luhder et al. (The Journal of Experimental Medicine, 2003, p. 955-966 in IDS on 3/12/2021). 
    Kochenderfer and Sutlu teach the claimed invention as discussed above. They do not teach contacting primary T lymphocytes with an antibody that specifically binds to CD3 or CD28.
Luhder teaches monoclonal antibodies specifically binding CD28 and activating T cell receptor (see the entire document). 
It would have been prima facie obvious to further stimulate the primary T cells in Kochenderfer with an anti-CD28 antibody because Luhder teaches that an anti-CD28 antibody acts as superagonist to active T cell receptor on T cells (see Materials and Methods).
              Thus, the present invention would have been prima facie obvious at the time the invention was made. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648